                  3:18-cv-03274-SEM-TSH # 38   Page 1 of 15
                                                                                  E-FILED
                                                  Monday, 16 November, 2020 10:32:48 AM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

BLAIR BYRON MITCHELL,             )
                                  )
     Plaintiff,                   )
                                  )
     v.                           )     No. 18-cv-3274
                                  )
JESSICA TRAME,                    )
In her official capacity as       )
Chief of the Firearms             )
Services Bureau of the            )
Illinois State Police             )
                                  )
     Defendant.                   )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     Before the Court are Defendant Jessica Trame’s Motion for

Summary Judgment on the Issue of Mootness (d/e 12) and Plaintiff

Blair Mitchell’s Cross-Motion for Summary Judgment (d/e 20).

Because Plaintiff’s only remaining claims are for prospective

injunctive relief against harms that are unlikely to re-occur, the

Court finds that he no longer has any legally cognizable interest in

the outcome of this case. Plaintiff’s Cross-Motion (d/e 20) is

therefore DENIED, while Defendant’s Motion (d/e 12) is GRANTED.




                              Page 1 of 15
                3:18-cv-03274-SEM-TSH # 38   Page 2 of 15




                         I. INTRODUCTION

     Plaintiff Blair Byron Mitchell brought this 42 U.S.C. § 1983

lawsuit against Jessica Trame in her official capacity as Chief of the

Firearms Services Bureau of the Illinois State Police (“ISP”). Plaintiff

claims that Defendant Trame deprived him of his Second

Amendment right to keep and bear arms by revoking his Firearms

Owner Identification Card (“FOID card”) and denying his application

for an Illinois Concealed Carry License.

     Since Plaintiff filed his complaint, Defendant has

acknowledged that Plaintiff is not prohibited from possessing the

licenses previously denied to him and has issued Plaintiff both a

valid FOID card and a Concealed Carry License. Defendant has

also moved for summary judgment on the issue of mootness,

arguing that the issuance of these licenses has resolved the only

ongoing controversy present in this case, and has mooted Plaintiff’s

claims. Plaintiff disagrees and argues that his requests for

prospective injunctive relief still present a live controversy because

Defendant may again revoke his licenses, on the same grounds as




                             Page 2 of 15
                 3:18-cv-03274-SEM-TSH # 38   Page 3 of 15




before, if she is not prospectively enjoined from doing so. Plaintiff

has filed a cross-motion for summary judgment on the merits.

                           II. JURISDICTION

     This Court has subject-matter jurisdiction over Plaintiff’s

§ 1983 claims, if they present a genuine case or controversy,

because they arise under the United States Constitution and are

brought pursuant to a federal statute. See 28 U.S.C. § 1331 (“The

district courts shall have original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United

States.”). Thus, the only jurisdictional issue currently before the

court is that of mootness.

     The actions of Defendant that gave rise to Plaintiff’s claims

were executed in Sangamon County, Illinois, which is located in the

Central District of Illinois. Venue is therefore proper in this

district. See 28 U.S.C. § 1391(b)(2) (stating that a civil action may

be brought in “a judicial district in which a substantial part of the

events or omissions giving rise to the claim occurred”).

                               III. FACTS

     The relevant material facts in this case are largely undisputed.

In 2008, Plaintiff was convicted of “disorderly conduct” in Douglas


                              Page 3 of 15
                   3:18-cv-03274-SEM-TSH # 38   Page 4 of 15




County, Wisconsin, in violation of a municipal ordinance. See

Complaint (d/e 1), at 2. On January 3, 2018, Plaintiff applied to

Defendant for a FOID card and concealed carry license, Defendant

issued a FOID card to Plaintiff on January 23, 2018. On May 2,

2018, ISP revoked Plaintiff’s FOID card and denied his application

for a concealed carry license. See Memo (d/e 30), at 2. ISP revoked

Plaintiff’s FOID card on the basis of its determinations that: (1)

Plaintiff’s 2008 ordinance violation conviction was a conviction for

“domestic battery, aggravated domestic battery, or a substantially

similar offense” under 430 ILCS 65/8(l); (2) that the same was a

conviction for a “misdemeanor crime of domestic violence” under 18

U.S.C. § 922(g)(9); and (3) that Plaintiff was therefore prohibited

from possessing a FOID Card under state and federal law. See

Revocation Letter (d/e 13 exh. 2), at 1. ISP denied Plaintiff’s

concealed carry application because he was ineligible for a FOID

card and a FOID card is a requirement for obtaining a concealed

carry license under Illinois law. See Denial Letter (d/e 13 exh. 3),

at 1.

        Plaintiff filed suit on October 23, 2018. See Complaint (d/e 1).

On February 6, 2019, ISP issued Plaintiff a new FOID card after


                               Page 4 of 15
                 3:18-cv-03274-SEM-TSH # 38   Page 5 of 15




revisiting its earlier determinations and concluding upon review

that neither 430 ILCS 65/8(l), 18 U.S.C. § 922(g)(9), nor any other

state or federal statute prohibited Plaintiff from possessing a FOID

card on the basis of his 2008 conviction. See Defendant’s Motion

(d/e 13), at 5. On February 21, 2019, ISP issued an Illinois

Concealed Carry License to Plaintiff, and, on September 12, 2019,

ISP re-issued Plaintiff’s Concealed Carry License. See Concealed

Carry Abstract (d/e 26 exh. 1); Concealed Carry License (d/e 28

exh. 1).

                        IV. LEGAL STANDARD

  A. Summary Judgment

     Summary judgment is proper if the movant shows that no

genuine dispute exists as to any material fact and that the movant

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

The movant bears the initial responsibility of informing the court of

the basis for the motion and identifying the evidence the movant

believes demonstrates the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A genuine

dispute of material fact exists if a reasonable trier of fact could find

in favor of the nonmoving party. Carroll v. Lynch, 698 F.3d 561,


                             Page 5 of 15
                3:18-cv-03274-SEM-TSH # 38   Page 6 of 15




564 (7th Cir. 2012). When ruling on a motion for summary

judgment, the court must consider the facts in the light most

favorable to the nonmoving party, drawing all reasonable inferences

in the nonmoving party's favor. Egan Marine Corp. v. Great Am.

Ins. Co. of New York, 665 F.3d 800, 811 (7th Cir. 2011).

                             V. ANALYSIS

  A. Mootness

     Mootness is a jurisdictional issue, and as such it must be

addressed before the Court can reach the issue of the

constitutionality of Defendant’s actions. See Germeraad v. Powers,

826 F.3d 962, 965 (7th Cir. 2016); Fed'n of Advert. Indus.

Representatives, Inc. v. City of Chicago, 326 F.3d 924, 928 (7th Cir.

2003) (Granting cross-motion for summary judgment on mootness

without reaching constitutionality of challenged ordinance).

Because the Court concludes that this case must be dismissed for

lack of jurisdiction, no decision on the merits of Plaintiff’s § 1983

claim is rendered.

      Because Defendant Trame has corrected the allegedly

wrongful action that gave rise to this case by issuing a new FOID

card and Concealed Carry License to Plaintiff Mitchell, the


                             Page 6 of 15
                 3:18-cv-03274-SEM-TSH # 38   Page 7 of 15




injunctive relief that Plaintiff originally sued for is no longer

available to him even should he succeed on the merits of his claim.

The only relief still requested by Plaintiff at this stage consists of an

injunction to prevent Defendant from re-revoking Plaintiff’s firearms

licenses in the future, as well as an award of attorney’s feees.

According to well-established Seventh Circuit precedent, such

claims for injunctive relief against the re-occurrence of a past

alleged wrong do not constitute a legally cognizable interest in the

outcome of a case and Plaintiff’s claims must therefore be dismissed

as moot.

        (1) To Avoid Dismissal for Mootness, Plaintiff Must Show
           He Retains a Legally Cognizable Interest in the
           Outcome of This Case.

     Under Article III, § 2 of the Constitution, “cases that do not

involve ‘actual, ongoing controversies' are moot and must be

dismissed for lack of jurisdiction.” Wisconsin Right to Life, Inc. v.

Schober, 366 F.3d 485, 490–91 (7th Cir. 2004) (quoting Fed’n of

Advert. Representatives, 326 F.3d at 929). Accordingly, a plaintiff

seeking to litigate in federal court “must demonstrate that he

possesses a legally cognizable interest, or ‘personal stake,’ in the

outcome of the action.” Wright v. Calumet City, Illinois, 848 F.3d


                              Page 7 of 15
                 3:18-cv-03274-SEM-TSH # 38   Page 8 of 15




814, 816 (7th Cir. 2017) (quoting Genesis Healthcare Corp. v.

Symczyk, 569 U.S. 66, 71 (2013)). If any “intervening

circumstance” eliminates the plaintiff’s stake in the outcome of the

lawsuit “at any point during the litigation, the action can no longer

proceed and must be dismissed as moot.” Id. at 817 (quoting

Campbell–Ewald Co. v. Gomez, 577 U.S. 153, 160–61 (2016)). In

other words, “to avoid dismissal based on mootness,” a plaintiff

must demonstrate that there remains “some form of meaningful

relief” that a court could provide in the event that the plaintiff is

successful on the merits. Pakovich v. Verizon LTD Plan, 653 F.3d

488, 492 (7th Cir. 2011) (citing Cornucopia Inst. v. U.S. Dep't of

Agric., 560 F.3d 673, 676 (7th Cir.2009).

        (2) Plaintiff Does Not Assert Any Cognizable Interest
           Other Than Claims for Prospective Injunctive Relief

     Defendant claims that Plaintiff’s only legally cognizable

interest in this lawsuit was his interest in injunctive relief to reverse

the revocation of his FOID card and the denial of his concealed

carry license application. See Defendant’s Memorandum (d/e 13),

at 4–6; Supplemental Reply (d/e 26). According to this view of the

case, Defendant’s decision to issue Plaintiff a new FOID card and a



                              Page 8 of 15
                 3:18-cv-03274-SEM-TSH # 38   Page 9 of 15




concealed carry license is an intervening circumstance that

eliminated the only effectual relief that a court could have granted,

thereby mooting this case.

     In his Complaint (d/e 1) Plaintiff Mitchell requested that the

Court enjoin Defendant Trame from revoking, suspending, or failing

to renew or approve any firearms license to him on the basis of his

2008 Wisconsin conviction, and for attorney’s fees. Complaint (d/e

1), at 3. A potential award of attorney’s fees “does not create a

justiciable controversy if nothing else is at stake in the litigation,”

Portalatin v. Blatt, Hasenmiller, Leibsker & Moore, LLC, 900 F.3d

377, 383 (7th Cir. 2018), and Plaintiff does not claim that any

potential fee award is a cognizable legal interest in this case.

       In later filings, Plaintiff initially argued that his claims

remained ripe for adjudication because Defendant’s 2018 denial of

his application for a Concealed Carry License had created an

ongoing harm for which a judicial remedy (i.e. an injunction

ordering Defendant to consider and/or grant Plaintiff’s license

application) was available. See Cross-Motion (d/e 20), at 5.

Currently, Plaintiff concedes that Defendant has issued him a

Concealed Carry License, but claims to retain a legally cognizable


                              Page 9 of 15
                3:18-cv-03274-SEM-TSH # 38   Page 10 of 15




interest in the case because the Court can prospectively enjoin

Defendant from revoking Plaintiff’s firearms licenses on the basis of

his 2008 conviction in the future. See Memo (d/e 30), at 5.

        (3) Plaintiff’s Claims for Prospective Injunctive Relief Do
           Not Give Rise to Any Cognizable Legal Interest,
           Because No Reasonable Expectation That Defendant
           Will Again Revoke Plaintiff’s Licenses Based on the
           2008 Conviction Exists

     Generally, prospective injunctive relief is available only where

there exists a “continuing violation of federal law to enjoin.” Green

v. Mansour, 474 U.S. 64, 68 (1985). There is an exception to this

general rule, however, that sometimes applies when the alleged

violation ceases because of the voluntary action of a party. In such

cases, “mere cessation of the conduct sought to be enjoined does

not moot a suit to enjoin the conduct,” because dismissal might

leave the defendant “free to resume the conduct the next day.”

Chicago United Indus., Ltd. v. City of Chicago, 445 F.3d 940, 947

(7th Cir. 2006) (citations omitted); Friends of the Earth, Inc. v.

Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 189

(2000); United States v. W.T. Grant Co., 345 U.S. 629, 632–33

(1953); Kikumura v. Turner, 28 F.3d 592, 597 (7th Cir.1994).

Plaintiff argues that, in the absence of an injunction, Defendant will


                            Page 10 of 15
                      3:18-cv-03274-SEM-TSH # 38             Page 11 of 15




be free to “flip-flop” and revoke Plaintiff’s firearms licenses again in

the future and that his claims for prospective injunctive relief as

legally cognizable interests. See Memo (d/e 30), at 5–6.

       Plaintiff’s argument fails because the doctrine of voluntary

cessation does not prevent dismissal for mootness when the ceasing

party demonstrates that “there is no reasonable expectation that

the wrong will be repeated.” Chicago United Indus., 445 F.3d at

947. Moreover, where the ceasing party is a government official,

Seventh Circuit precedent indicates that a court should assume

that acts of self-correction are undertaken in good faith and apply

the voluntary-cessation doctrine only in cases “where there is

evidence that the repeal was not genuine.” 1 Fed’n of Advert.


1 The most government-friendly precedents in this area involve repealed or amended laws or

rules general applicability rather than individualized administrative actions like the granting or
revocation of a single license. See Fed’n of Advert. Representatives, 326 F.3d at 930 (framing
more lenient standard as applicable in situations where a challenge to government action is
“mooted by passage of legislation”) Chicago United Indus., 445 F.3d at 947 (applying
“rebuttable presumption that the objectionable behavior will not recur” where municipality
passed new prospective municipal rule addressing plaintiff’s civil rights complaints).
Many of the justifications for a strong presumption that legislation is not undertaken in bad
faith do not apply to official government actions affecting only individual rights. See Fed’n of
Advert. Representatives, 326 F.3d at 930 n.7 (citing D.C. Circuit opinions justifying
presumption on grounds of respect for the legislative role, democratic considerations, cost and
difficulty of coordinating the passage and repeal of generally applicable legislation in bad faith);
But see Chicago United Indus., 445 F.3d at 947 (emphasizing importance of comity between
federal and state governments and respect for state and local government processes). Still, the
general rule is that “injunctive claims become moot after the challenged government
misconduct has ceased or has been corrected,” unless there is some reason to suspect a return
to the challenged conduct. Smith v. City of Chicago, 143 F. Supp. 3d 741, 750 (N.D. Ill. 2015)
(quoting Kliegman v. County of Humboldt, No. 09 CV 0006 NJV, 2010 WL 2382445, at *3
(N.D.Cal. June 10, 2010)).



                                        Page 11 of 15
                3:18-cv-03274-SEM-TSH # 38   Page 12 of 15




Representatives, 326 F.3d at 929–930; see Ozinga v. Price, 855 F.3d

730, 734 (7th Cir. 2017); Wisconsin Right to Life, 366 F.3d at 492.

     Here, Defendant has adequately established that there is no

reasonable expectation that Defendant will again revoke Plaintiff’s

licenses because of his 2008 conviction. In cases involving a

constitutional challenge to a generally applicable law or regulation,

the incentives for a government agency to restore its preferred

policy after dismissal are obvious. See City of Mesquite v. Aladdin's

Castle, Inc., 455 U.S. 283, 289 (1982) (declining to dismiss for

mootness, where municipal defendant announced intention to

reinstate popular but unconstitutional policy upon dismissal). In

this case, by contrast, the government actions at issue arose from

legal determinations that Defendant has now admitted were

incorrect and which Defendant has disavowed and corrected.

Plaintiff has not suggested any reason why, having discovered and

admitted its error, Defendant would intentionally expose her agency

to further litigation by violating the same individual’s rights in the

same way after stating under oath that she had no intent to do so.

Instead, Plaintiff insists that the case is not moot because

Defendant “could” wrongfully deprive him of his rights again in the


                            Page 12 of 15
                3:18-cv-03274-SEM-TSH # 38   Page 13 of 15




future, as there is “nothing stop[ping]” her from doing so. See

Memo (d/e 30), at 5.

     This argument stems from a misapprehension of the

applicable rule. Even where the ceasing party is not a government

official, what matters is not whether he or she “could” resume the

offensive conduct in the future, but whether there is any reasonable

expectation that he or she will in fact reoffend. See Fed’n of Advert.

Representatives, 326 F.3d at 930. Given that Defendant Trame is,

in fact, a government official entitled to a presumption of good faith,

the Court finds that Defendant’s sworn statement of intent

sufficiently demonstrates the absence of any reasonable probability

of the re-revocation on the same grounds of Plaintiff’s licenses. See

Wisconsin Right to Life, 366 F.3d at 491 (holding that “private and

public assurances” by government that allegedly unconstitutional

statute would not be enforced mooted suit to enjoin enforcement of

statue).

  B. Plaintiff is not entitled to Attorney’s Fees under § 1988.

     Plaintiff also moves for attorney’s fees under 42 U.S.C. § 1988,

which provides that a “prevailing party” in a civil rights action like

this one may be awarded reasonable attorneys fees. Under the rule


                            Page 13 of 15
                3:18-cv-03274-SEM-TSH # 38   Page 14 of 15




set forth in Buckhannon Board & Care Home, Inc. v. W. Va. Dep't.

of Health and Human Res., 532 U.S. 598, 600 (2001), a voluntary

cessation by the government of the challenged conduct does not

make a Plaintiff a “prevailing party” under § 1988. Rather, a

“judicially sanctioned change” in the legal relationship of the

parties, such as a judgment on the merits, is required. As the Court

does not reach the merits of this case, Plaintiff is not a “prevailing

party” under § 1988 and cannot recover attorney’s fees.

                          VI. CONCLUSION

     Because Plaintiff Mitchell’s only remaining claims are for

prospective injunctive relief against harms that are unlikely to re-

occur, the Court finds that he no longer has any legally cognizable

interest in the outcome of this case. Accordingly, Defendant’s

Motion for Summary Judgment on the Issue of Mootness (d/e 12) is

GRANTED, and Plaintiff’s Cross-Motion for Summary Judgment

(d/e 20) is DENIED. Plaintiff’s claims are DISMISSED WITHOUT

PREJUDICE for lack of jurisdiction.




                             Page 14 of 15
            3:18-cv-03274-SEM-TSH # 38   Page 15 of 15




ENTERED: November 16, 2020

FOR THE COURT:
                         s/Sue E. Myerscough___
                       SUE E. MYERSCOUGH
                       UNITED STATES DISTRICT JUDGE




                        Page 15 of 15
